EXHIBIT 10.25

 

 

 

 

MISSISSIPPI BUSINESS FINANCE CORPORATION

to
U.S. BANK NATIONAL ASSOCIATION
(successor to Deutsche Bank National Trust Company),

as Trustee

 

THIRD SUPPLEMENTAL TRUST INDENTURE

Dated effective as of December 1, 2016

 

Relating to:

Mississippi Business Finance Corporation
Taxable Industrial Development Revenue Bonds, Series 2013
(Helen of Troy Olive Branch, MS Project)

 

 

 





--------------------------------------------------------------------------------

 



THIRD SUPPLEMENTAL TRUST INDENTURE dated as of December 7, 2016 but effective as
of December 1, 2016 (the “Supplemental Indenture”) between the MISSISSIPPI
BUSINESS FINANCE CORPORATION, a public corporation duly created and validly
existing pursuant to the Constitution and laws of the State of Mississippi (the
“Issuer”), and U.S. BANK NATIONAL ASSOCIATION (successor to Deutsche Bank
National Trust Company), Olive Branch, Mississippi, a national banking
association duly organized and existing under the laws of the United States of
America, as trustee (the “Trustee”), evidencing the agreement of the parties
hereto.

RECITALS

WHEREAS, the Issuer and the Trustee are parties to that certain Trust Indenture
dated as of March 1, 2013, as supplemented by that certain First Supplemental
Trust Indenture, dated as of March 1, 2014, and that certain Second Supplemental
Trust Indenture dated as of February 18, 2015 but effective as of February 1,
2015 (said Trust Indenture, as supplemented, the “Indenture”) relating to the
issuance of the $38,000,000 maximum aggregate principal amount of Mississippi
Business Finance Corporation Taxable Industrial Development Revenue Bonds,
Series 2013 (Helen of Troy Olive Branch, MS Project), dated as of March 20, 2013
(the “Bonds”);

WHEREAS, each of the Issuer and the Trustee have been directed by Kaz USA, Inc.,
a Massachusetts corporation (the “Company”), and Bank of America, N.A. (the
“Purchaser”) to amend the Indenture pursuant to this Supplemental Indenture as
provided herein;

WHEREAS, in furtherance of the foregoing, each of the Issuer and the Trustee
have agreed to amend the applicable provisions of the Indenture to the extent
specified below upon the terms and conditions set forth below.

NOW, THEREFORE, in consideration of the agreements hereinafter contained, the
parties hereto agree as follows:

Section 1.Definitions.  Capitalized terms used herein and not otherwise defined
shall have the respective meanings ascribed thereto in the Indenture.

Section 2.Amendment to the Indenture.  The definition of “Base Rate” set forth
in Section 1.1 of the Indenture is hereby amended to read as follows:

“Base Rate” shall mean for any day a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate in effect for such day plus 1/2 of 1%, (b)
the rate of interest in effect for such day as publicly announced from time to
time by Bank of America as its “prime rate” and (c) the Eurodollar Rate plus 1%;
and if the Base Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Indenture.  The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in the Base Rate due to a change in the Federal Funds Rate,
the prime rate or the rate for such Eurocurrency Rate Loans shall be effective

1

 

--------------------------------------------------------------------------------

 



from and including the effective date of such change in the Federal Funds Rate,
the prime rate or such Eurodollar Rate.

Section 3.Ratification.  Except as expressly amended hereby, all of the
provisions of the Indenture shall remain unaltered and in full force and effect,
and, as amended hereby, the Indenture is in all respects agreed to, ratified and
confirmed by the Issuer and the Trustee.  Any holder of the Bonds, and all
successive transferees of the Bonds, by accepting such Bond, are deemed to have
agreed to the terms of this Supplemental Indenture.

Section 4.Severability.  In the event any provision of this Supplemental
Indenture shall be held invalid or unenforceable by any court of competent
jurisdiction, such holding shall not invalidate or render unenforceable any
other provision hereof.

Section 5.Execution in Counterparts.  This Supplemental Indenture may be
executed in several counterparts, each of which shall be an original and all of
which shall constitute but one and the same instrument.

Section 6.  Applicable Law.  This Supplemental Indenture shall be governed by
and construed in accordance with the laws of the State of Mississippi.

 



2

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Mississippi Business Finance Corporation has caused
these presents to be signed in its name and behalf and its official seal to be
hereunto affixed and attested by its duly authorized officers, and U.S. Bank
National Association (successor to Deutsche Bank National Trust Company), as
Trustee, has caused these presents to be signed in its name and behalf by its
duly authorized officer, all as of the day and year first above written.

MISSISSIPPI BUSINESS FINANCE

[SEAL]CORPORATION

 

 

 

By:  /s/ E. F. Mitcham

Executive Director

 

Attest:

 

Secretary

 

/s/ Larry Mobley

 

 

U.S. BANK NATIONAL ASSOCIATION

(successor to Deutsche Bank National

Trust Company), as Trustee

 

 

 

By:  /s/ Gail Wilson

Title: Vice President

 

 

 

 

 



1

 

--------------------------------------------------------------------------------

 



Consented to:

 

 

BORROWER:

 

KAZ USA, INC.

 

 

 

By:/s/ Brian L. Grass

Title:CFO

 

 

 

BONDHOLDER:

 

BANK OF AMERICA, N.A.

 

 

 

By:/s/ Adam Rose

Title:SVP

 

2

 

--------------------------------------------------------------------------------